DENNIS, J.,
concurs. Relator makes no showing that he attempted to comply with Local Rule 10 of the Rules of the Court of Appeal, Fourth Circuit, before filing his petition in this Court. Relator should request the OIDP attorney handling OIDP cases in Section I to sign his pleading. If he is unsuccessful in his effort to obtain the signature to comply with Rule 10 and the Fourth Circuit subsequently refuses a resubmitted pro se petition for writ of ha-beas corpus, relator may then file his petition for writ of habeas corpus in this Court.